Citation Nr: 0316587	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran has 20 plus years of active duty service in the 
US Navy, including from August 1986 to December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  In March 1999 and again in 
September 2000, the Board remanded the claim for the purpose 
of obtaining additional information.  The claim has since 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the RO.

2.  The veteran does not have a service-connected condition 
which requires use of a prosthetic or orthopedic appliance 
that tends to wear or tear his clothing, or which requires 
use of prescribed medication for a skin condition which 
causes irreparable damage to outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance have not been 
met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, the supplemental statements of the case, and via 
the Board's Remands.  The Board concludes that these 
discussions adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it obtained a 
medical opinion that addresses the merits of the veteran's 
claim.  The veteran has not, however, provided the VA with 
other relevant medical or forensic evidence that would assist 
in the processing of this claim.

During the course of this appeal, the veteran has offered 
written statements regarding his claim.  Although the veteran 
was given the opportunity to provide testimony before an RO 
hearing officer and the Board, he has declined the 
opportunity to do so.  He has not suggested or insinuated 
that other evidence was available to support the claim.  
Additionally, the RO has twice notified the veteran of the 
VCAA, what evidence the veteran needed to submit and what the 
VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162 (West 2002).  The annual clothing allowance is payable 
in a lump sum, and the following eligibility criteria must 
also be satisfied:  

(1)  a VA examination or examination 
report from a private physician as 
specified in 38 C.F.R. § 3.326(c) (2002) 
discloses that the veteran wears or uses 
certain prosthetic or orthopedic 
appliances which tend to wear or tear 
clothing (including a wheelchair) because 
of such disability; or 

(2)  the Chief Medical Director or 
designee certifies that because of the 
use of a physician-prescribed medication 
for a skin condition which is due to the 
service-connected disability, irreparable 
damage is done to the veteran's outer 
garments. 

38 U.S.C.A. § 1162 (West 2002) ; 38 C.F.R. § 3.810(a) (2002).

The veteran is service-connected for a skin disorder, eczema, 
for which he receives a 30 percent disability rating.  The 
veteran contends that in order to combat the manifestations 
and symptoms of this disorder, he must apply medications - 
topical salves, steroids, etcetera - to his whole body.  He 
maintains that these topical ointments, creams, oils, 
etcetera, contain chemicals that irreparably damage his 
clothes.  He avers that he should be given a clothing 
allowance to compensate him for his loss.

As a result of the Board's Remand of September 2000, a VA 
doctor reviewed the veteran's medical records and provided an 
opinion with respect to the veteran's contentions.  
Specifically, R. D. Rasberry, M.D., the Chief of Dermatology 
of the VA Medical Center in Memphis, Tennessee, wrote:

	. . . He does use topical steroids 
(Triamcinolone and Amcinonide) as well as 
camphor-menthol lotion and Nizoral 
shampoo for a service-connected eczema, 
but none of these products will cause 
premature degradation of his clothing.

Additional evidence in support of the veteran's contentions 
have not been submitted.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an annual clothing allowance.  The veteran has submitted 
no supportive evidence that medicines used to treat his 
service-connected skin disability results in any irreparable 
damage to his outer garments.  The veteran has not submitted 
textile studies showing irreparable harm to threads, buttons, 
or zippers.  The veteran has not provided any treatises, 
articles, or expert opinions that support his contentions.   
The evidence supporting the veteran's claim consists only of 
his own assertions.  His contentions cannot be viewed as 
competent evidence.  Lay persons cannot provide evidence 
constituting a forensic or medical conclusion, such as an 
opinion as to whether the chemicals prescribed for relief of 
the symptoms of eczema cause irreparable damage to clothing.  
Such testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
Because the veteran is not an expert in this field, his 
contentions are mere opinions, and do not form the basis for 
an allowance.  In other words, in the absence of 
corroborative evidence to show that medicines used to treat 
his service-connected skin disability result in any 
irreparable damage to his outer garments, his appeal for a 
clothing allowance must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against that claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an annual clothing allowance is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

